Citation Nr: 0904195	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  02-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, 
including a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel





INTRODUCTION
 
The veteran served on active duty in the Navy from January 
1992 to July 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied the veteran's request to reopen his claim for 
service connection for a back disability.

A November 2003 Board decision, however, granted the 
veteran's petition to reopen the claim after finding that new 
and material evidence had been submitted since a final 
October 1994 rating decision.  After reopening the claim, the 
Board then remanded the case for further development.  

In April 2008, the Board denied the veteran's claim on the 
merits.  The veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a September 2008 
order, the Court vacated the April 2008 Board decision and 
granted the parties' Joint Motion for Partial Remand (Joint 
Motion) on the grounds that the Board had not given adequate 
consideration to the veteran's lay statements.   The case is 
once again before the Board for review. 


FINDINGS OF FACT

1.  The veteran's statement concerning a back injury in 
service are not credible.

2.  The veteran's low back disorder was first diagnosed after 
his separation from active duty and has not been linked by 
competent medical evidence to his military service.  





CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 
1112 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, the VCAA notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  If, however, for whatever reason it was not, 
or the notice provided was inadequate, this timing error can 
be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, no letter was sent prior to the initial 
adjudication of his claim in November 2001.  However, a 
letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the veteran in March 2004, prior to 
the SSOC in May 2007.  This letter informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letter did not comply with Dingess, as he was 
not apprised of the downstream disability rating and 
effective date elements of his claim, 
but this is nonprejudicial, i.e., harmless error.  38 C.F.R. 
§ 20.1102.  See also Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Since the Board will conclude below that the 
preponderance of the evidence is against his underlying claim 
for service connection, the downstream disability rating and 
effective date elements of his claim are moot.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs), VA treatment records, and the 
private medical records indicated by the veteran.  There is 
no evidence of any outstanding records pertaining to the 
claim.  In addition, the veteran was afforded a VA 
examination in April 2004 to determine whether he has a back 
disability attributable to his military service.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Merits of the Claim

In his original claim, the veteran initially alleged that he 
developed low back pain as a result of his service-connected 
migraine headaches.  The veteran now attributes his low back 
disorder to an injury while on active duty.  He alleges that 
while practicing martial arts aboard the USS Saginaw he fell 
and hit his head, back, and hand.  For the reasons and bases 
set forth below, however, the Board does not find the 
veteran's version of events credible, and finds that the 
preponderance of the evidence is against his claim.

The veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in service if manifested to 
a compensable degree (of at least 10-percent disabling) 
within one year of separation from active military service.  
This presumption is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2007); 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002).

Service connection also is permissible on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected condition.  See 38 C.F.R.     § 3.310(a).  
This includes situations where a service-connected condition 
has chronically aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to 
establish entitlement to service connection on this secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service- connected disability; and (3) 
medical evidence establishing a nexus or relationship between 
the service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As gleaned from the record, the veteran appears to suffer 
from degenerative nerve, muscle, bone, and vertebral disc 
conditions, including demyelinating neuropathy, myositis, 
spondylosis, and degenerative disc disease.  Therefore, since 
he satisfies the first element under Hickson by having proof 
of a current disability involving his low back, the 
determinative issue is whether any of these conditions are 
somehow attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran's STRs show that he entered service in sound 
condition with respect to his lower back.  The STR's also 
provide evidence against the claim, as they make no reference 
to a back injury or any problems associated with his back.  
These records include the accident where he slipped and hurt 
his wrist in August 1992, but make no reference to back 
problems.  The STRs also include multiple entries for 
headaches in January and February 1993, which are described 
as "atraumatic" or "patient denies trauma."  However, none 
of these entries indicates that the veteran developed back 
pain as a result of his headaches.  Therefore, since the STRs 
make no reference to back problems, they provide compelling 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
at 147.

The report of a June 1994 VA spine examination notes that the 
veteran had worked as a police officer and had hurt his back 
in a motor vehicle accident prior to service.  The examiner 
diagnosed him with cervical and lumbosacral paravertebral 
myositis.  As previously noted, however, the Board finds that 
the veteran entered service in sound condition with no pre-
existing back disability noted at entrance.  38 U.S.C.A. 
§ 1111.  In any event, the Board emphasizes that this report 
makes no reference to an in-service back injury.  

The veteran was examined by VA for compensation purposes in 
May 1994, at which time he described pain in his cervical and 
lumbar spine that tracked his migraines.  The VA examiner 
found muscle spasms in the paralumbar and paracervical 
regions, and diagnosed the veteran with cervical and 
lumbosacral paravertebral myositis and bilateral trapezius 
myositis.  The examiner indicated that the veteran's back 
conditions were etiologically unrelated to his service-
connected migraine headaches.  As such, this report provide 
evidence against the claim that his back disorder is related 
to his service-connected headaches.  38 C.F.R. § 3.310.  

In April 2004, the veteran had a VA spine examination.  The 
claims folder was reviewed prior to the examination for his 
pertinent medical and other history.  He complained of 
chronic back pain.  After a comprehensive evaluation, the 
examiner diagnosed the veteran with subjective cervical, 
thoracic, and lumbar muscle pain, with no spasms, trigger 
points, or neurological deficits.  The examiner further 
indicated that his review of the veteran's STRs did not 
reveal any episodes of trauma to the neck, mid, or low back 
with subsequent pain during his period of service.  
Therefore, this examination report provides additional 
evidence against the veteran's claim.  See Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Board reviewed various VA treatment records showing 
complaints of back pain.  However, none of these records 
includes a medical opinion concerning the etiology or date of 
onset of the veteran's pain.  Therefore, none of these 
records provides the required link between the veteran's 
current low back disability and his period of active military 
service.  Id.  

The veteran has also submitted two medical opinions from 
chiropractors who have recently treated him for back pain, 
both of which support his claim.  The first opinion, dated 
June 2007, from W.D., D.C. states that he treated the veteran 
from December 2003 to July 2004.  Dr. W.D. states"

Evidence submitted by [the veteran], in the form of 
military service records, Veterans Administration 
records, X rays, private physicians statements, and 
naval ship military crew records showed that he did 
not received adequate medical attention for such a 
risk trauma.  Physical evidence of medical 
malpractice aboard the military vessel is the hand 
deformity at the right hand 5th metacarpal after a 
fracture.  

His personal sea ship travel documentation showed 
that the military ship did not provide him with 
competent health care after a head trauma, the 
medical center at the military ship lack medical 
equipment to perform diagnoses of this or even more 
serious conditions.
. . .
I have examined again [the veteran's] old office 
records and current medical records submitted by 
him, and it's my opinion, still, that there is a 
direct nexus of his military service active duty 
injuries disabilities - past and present.

There are several problems with W.D.'s opinion.  The opinion 
far exceeds the scope of expertise of a chiropractor.  First, 
W.D. is not competent to define the standard of care for a 
military medic and is certainly not legally qualified to make 
a determination of medical malpractice.  Second, he is not 
qualified to diagnose or treat injuries of the head or hand 
nor is he qualified to reset broken bones.  Third, his 
opinion is based on "head trauma" in service, which is not 
mentioned the record.  Fourth, he makes the false assumption 
that, based on the alleged failure to treat the veteran's 
hand injury, the Navy therefore failed to diagnose, treat, or 
even document an injury to the veteran's back.  Again, the 
Board emphasizes that a back injury was never documented in 
service.  

It is therefore evident that W.D. did not apply valid medical 
analysis to the significant facts of this case in reaching 
his conclusion that the veteran's back disorder had its onset 
in service.  Nieves-Rodriguez v. Peake, No. 06-3012 (Dec. 1, 
2008).  Due to the limited scope of chiropractic medicine and 
the broad scope of W.D.'s opinion, the Board will assign no 
probative value to this opinion.  See also Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board must looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data.)  

The second opinion, dated July 2007, from L.E.M., D.C., 
states that the veteran's "injury is the result of a gradual 
occupational disease, and military service duties.  When he 
was on service he hitted [sic] his head and damaged his right 
hand, because he is in a ship overseas, no medical services 
were received at the time of the injury, on 1992."  

This opinion also has very limited probative value.  L.E.M. 
appears to attribute the veteran's back condition to both 
wear and tear related to his post-service job as well as to 
in-service trauma, without assigning direct causation to 
either.  Additionally, this opinion appears to based on the 
veteran's reports of the accident and his symptoms past and 
present rather than on the medical record, which, again, 
makes no reference to an injury to the veteran back or head 
in service.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence).  
As such, the Board places no probative value on L.E.M.'s 
opinion.

As the Board places no probative value on either opinion 
provided by his chiropractors, the veteran has not met the 
essential element under Hickson, supra, of a competent 
medical opinion relating his low back disorder to his 
military service.  Also, the medical records showing a 
current low back disorder do not also include a medical 
opinion linking this disability to his military service.  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
In short, the medical records provide highly probative 
evidence against his claim.  

The Board also has considered the veteran's own lay 
statements in support of his claim.  While he may well 
believe that his low back disorder is related to service, 
as a layperson without any medical training and expertise, he 
is simply not qualified to render a medical opinion in this 
regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
The veteran is competent to comment on his symptoms involving 
back pain, but is not competent to provide a medical opinion 
concerning the cause of his pain, and, in particular, whether 
it is related to service.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

The Board acknowledges that the veteran is competent to 
testify that he injured his back in service.  Although 
competent in this regard, the Board finds that his statements 
concerning his alleged back injury in service are not 
credible.  In other words, the Board is disinclined to 
believe the veteran's version of events, since they are 
contradicted by the objective clinical findings in the STRs.  

In a July 2007 statement, the veteran stated:

[W]hile underway, doing exercise, hitting the 
punching bag, I slipped and fell on the steel tank 
deck, due to a slippery deck with US Marines heavy 
equipment vehicles leaks of antifreeze and oil. 
With the fall I broke my right hand and hit my 
forehead.  Immediately after, I started having 
severe head pain, vomiting, dizziness, vertigo, 
upper/neck pains, and a severe pain/swollen right 
hand, etc. 

None of these statements, however, are supported by the STR.  
These records show that the veteran was seen numerous times 
for headaches, nausea, and vomiting starting in May 1992 
(four months prior to the accident), which were diagnosed as 
seasickness.  The August 1992 accident was described as a 
fall while practicing martial arts, with the only complaints 
of pain pertaining to his right wrist.  The examiner 
indicated a possible bruise to abductor muscle digit minimi.  
This record, however, makes no notation of a head or back 
injury.  

In December 1992, the veteran was again seen for swelling to 
his hand and stated that he had injured it 10 weeks prior in 
a fall.  X-rays of the right hand taken at that time indicate 
was within normal limits.  (A November 1993 X-ray of the 
right hand showed an old fracture of the 5th metacarpal.  
This was assumed to be a result of the August 1992 accident 
for VA compensation purposes.)  Again, however, the veteran 
did not indicate that he had injured his head, neck, or back 
in the fall.  The veteran also pursued treatment for migraine 
headaches at this time.  But multiple records indicate that 
the veteran's headaches were not the result of any head 
trauma.  There are no complaints of neck or back pain in 
service.  At each of the visits for treatment of migraines, 
his neck was consistently described as supple.  

In short, these records are entirely inconsistent with the 
veteran's version of events that he sustained head and back 
trauma and fractured his wrist while on active duty.  As 
such, the Board finds that the veteran's statements 
concerning an injury to his back are not credible.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  

Consequently, for these reasons and bases, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a low back disorder, including a lumbosacral 
strain, and the benefit of the doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b) (West 2005); 38 C.F.R. § 3.102 
(2008); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  VA 
must therefore deny his claim.


ORDER

The veteran's claim for service connection for a low back 
disorder, including a lumbosacral strain, is denied.




_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


